Judgment of the Supreme Court, New York County (Frederic Berman, J.), rendered June 19, 1986, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the first degree and criminal sale of a controlled substance in the first degree and sentencing him to concurrent terms of 17 years to life, unanimously affirmed.
Defendant was convicted for participating in a cocaine distribution ring. The only substantive points raised by defendant relate to the status of the prosecutor as a lawyer who had not been admitted to the Bar in New York State. These issues were resolved when we affirmed the judgment as to codefendants Munoz, Sanchez-Medina, and Linares (see, People *236v Munoz, 153 AD2d 281, Iv denied with Iv to renew 75 NY2d 922; People v Sanchez-Medina, 153 AD2d 281, Iv denied with Iv to renew 75 NY2d 924; People v Linares, 158 AD2d 296, Iv denied 76 NY2d 791). In the present appeal, defendant presents no argument which distinguishes this appeal from those previously decided. Concur—Sullivan, J. P., Ross, Kassal, Smith and Rubin, JJ.